Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The Amendment (Am.) filed on July 14, 2022 has been entered.
2.	A substitute specification (Spec.) including the claims is required pursuant to 37 CFR 1.125(a) because the number or nature of the amendments renders it difficult to consider the application, or to arrange the papers for printing or copying.
A substitute Spec. must not contain new matter.  The substitute Spec. must be submitted with markings showing all the changes relative to the immediate prior version of the Spec. of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute Spec. contains no new matter must also be supplied.  Numbering the paragraphs of the Spec. of record is not considered a change that must be shown.
Drawing Objection
1.	The drawings were received on July 14, 2022.  These drawings are not accepted because of the reasons, inter alia, set forth below:
a.	The amendments to the drawings fail to comply with 37 CFR 1.84 as required by 37 CFR 1.121(d).  For example, 37 CFR 1.84(h)(2) states: 
When a portion of a view is enlarged for magnification purposes, the view and the enlarged view must each be labeled as separate views. (Emphasis added).

However, the views and the enlarged views in FIGS. 3A and 4 are not labeled as separate views.  In fact, e.g., the view FIG. 3A and its enlarged view are connected by an arrow sign and still labeled as one view, i.e., FIG. 3A.  Applicant is respectfully suggested to show and label the view and the enlarged view separately (e.g., FIG. 3A and FIG. 3AA).  Please see Example 9 on p. A4-21 of Guide for Preparation of Patent Drawings attached; and/or
b.	The drawings are inconsistent with the Spec. and/or the claims.  Please see 37 CFR 1.121(e).  For example, Spec. at ¶ 24 described:
As illustrated in FIG. 4, the second step portion 210c is provided with the connection portion 25 connected to the cylindrical portion 52 of the actuator 50.”  (Emphases added). 
  
	However, claims 5 and 9 claim: “a connection portion connecting with an electrical component” (emphasis added).  The term “electrical component” may not be an actuator as evidenced by its ordinary and customary meaning or plain meaning (MPEP § 2111.01) from common dictionaries such as Microsoft Bing cited.  
On the other hand, Applicant admitted or submitted in the record that the electrical component is the actuator 50 as evidenced by Applicant’s remarks regarding drawing objection, Spec. objections and claim rejections under 35 USC 112 on pp. 6-7 of the Am.  Thus, Applicant is respectfully suggested to amend the term “actuator 50” in the Spec. to, e.g., “actuator, i.e., electrical component 50” to reflect this special definition or meaning.  Please see MPEP § 608.01(o) (“The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies” (emphasis added) and also MPEP § 2111.01 (Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings")).  
2.	The original drawings and the amended drawings filed on August 4, 2021 are objected to because of the reasons set forth in the Office action (OA) on April 14, 2022.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the OA to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next OA. The objection to the drawings will not be held in abeyance.
Specification Objection
1.	The disclosure is objected to because of the informalities, inter alia, each part of the
claimed such as the electrical component in claims 5 and 9 should have been designated by a reference character. Please see MPEP §§ 608.01(o) and (g), and drawing objections supra.  Appropriate correction is required.
2.	The Spec. has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the Spec.
Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OA.
2.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Regib et al. (US 20180156333) in view of Tokozakura et al. (WO 2010103375 A1) and further in view of Yamada et al. (EP 2006532 A1). 
Al-Regib teaches a transmission case (50, FIG. 4, ¶ 36) wherein in an installation state (“manufacturing setting”, id. ¶ 68) of a transmission (12, FIG. 1, ¶ 66) comprising a connection portion (42, FIG. 3, ¶ 33) connecting with an electrical component (electric or hydraulic actuator 30, FIG. 1, ¶ 32 or actuator 16, FIG. 1, ¶ 30).
As noted, Al-Regib teaches, inter alia, “[T]he override mechanism may be particularly advantageous in a manufacturing setting where vehicles are assembled…” (id. ¶ 68).  Thus, Al-Regib teaches or suggests the transmission in an installation state.  On the other hand, note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  See MPEP § 2113 and, e.g., Kamstrup A/S v. Axioma Metering UAB, No. 2021-1923 (Fed. Cir. 8/12/2022). Therefore, the determination of patentability of the claimed transmission case is not based on the process “installation state.”  
In summary, Al-Regib teaches the invention substantially as claimed.  However, Al-Regib does not teach a pattern exerting a water repellent effect provided around the connection portion, a water passage provided on an upper surface of an outer peripheral surface of the transmission case, a drain portion provided on a downstream side of the water passage, and the drain portion being a through hole provided in the transmission case, the through hole connecting with the water passage.
Tokozakura teaches a pattern (4, FIG. 1, ¶ 20 et seq.) exerting a water/liquid repellent effect provided around the connection portion (3, FIG. 1) in order to, inter alia, regulate the flow of liquid (water) according to the operating state of the system.  Ibid. Summary of the Invention.
Yamada teaches a water passage (WF, WL, WF1, FIGS. 1-4), provided on an upper surface (relative to, e.g., the bottom plate 22 as seen in the Appendix (Ap.)) of an outer peripheral surface (relative to, e.g., the chamber 5 or the inner peripheral surface as seen in Ap.) of the transmission case (2, 3, ¶ 34), a drain portion (6, 51) provided on a downstream side (Ap.) of the water passage (WF, WL, WF1), and the drain portion (6, 51) being a through hole (51) provided in the transmission case (2, 3), the through hole (51) connecting with the water passage (6) in order to, inter alia, prevent the liquid/water from entering into the electrical component (electric operation chamber 4).  Ibid. ¶¶ 3-6, 26-34, and claims 1-9.  
Note that the term such as “upper, ” “outer” or “inner” is a spatially relative term depended upon, inter alia, a selected frame of reference.  In the instant case, Applicant’s claims do not define the frame of reference.  Therefore, under a broadest reasonable interpretation (MPEP §§ 2111-2111.01), Yamada’s upper surface and outer peripheral surface as shown in Ap. “read on” the claimed upper surface and outer peripheral surface.      
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date (EFD) of the application to provide:
a.	The pattern exerting a water/liquid repellent effect around Al-Regib’s connection portion since it would regulate the flow of liquid (water) according to the operating state of Al-Regib’s system as taught or suggested by Tokozakura; and
b.	The water passage on an upper surface of an outer peripheral surface of Al-Regib’s transmission case, the drain portion on a downstream side of the water passage, and the drain portion being a through hole in the transmission case, the through hole connecting with the water passage since it would prevent the liquid/water from entering into Al-Regib’s electrical component as taught or suggested by Yamada. 
The provision of the water repellent pattern, the water passage, the drain portion/through hole for Al-Regib’s transmission case would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Regib in view of Tokozakura et al. 
Al-Regib teaches a transmission case (50, FIG. 4) wherein a manual shaft (56, FIGS. 4 and 6-8) of a transmission (12) penetrates.  Ibid. ¶ 36 et seq. and claims 1-20.
Al-Regib teaches the invention substantially as claimed.  However, Al-Regib does not teach a pattern exerting a water repellent effect provided around a portion where the manual shaft of the transmission penetrates.
Tokozakura teaches a pattern (4, FIG. 1, ¶ 20 et seq.) exerting a water/liquid repellent effect around the portion (3, FIG. 1) in order to, inter alia, regulate the flow of liquid (water) according to the operating state of the system.
It would have been obvious to the PHOSITA before the EFD of the application to provide the pattern exerting a water/liquid repellent effect around the portion where the manual shaft of Al-Regib’s transmission penetrates since it would regulate the flow of liquid (water) according to the operating state of Al-Regib’s system as taught or suggested by Tokozakura.  KSR.
4.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Regib in view of Tokozakura as applied to claim 6 above, and further in view of Yamada.
	Claims 7-8
As noted above, Al-Regib teaches or suggests the transmission in an installation state (id. ¶ 68). In summary, Al-Regib and Tokozakura teach the invention substantially as claimed.  However, Al-Regib and Tokozakura do not teach a water passage provided on an upper surface of an outer peripheral surface of the transmission case, and a drain portion provided on a downstream side of the water passage wherein the drain portion is a through hole provided in the case, the through hole connecting with the water passage. 
Yamada teaches a water passage (WF, WL, WF1, FIGS. 1-4), provided on an upper surface (Ap.) of an outer peripheral surface (Ap.) of the transmission case (2, 3), a drain portion (6, 51) provided on a downstream side (Ap.) of the water passage (WF, WL, WF1), and the drain portion (6, 51) being a through hole (51) provided in the transmission case (2, 3), the through hole (51) connecting with the water passage (6) in order to, inter alia, prevent the liquid/water from entering into the electrical component (electric operation chamber 4, ¶ 3).  Ibid. claims 1-9.
It would have been obvious to the PHOSITA before the EFD of the application to provide the water passage on an upper surface of an outer peripheral surface of Al-Regib’s transmission case, the drain portion on a downstream side of the water passage, and the drain portion being a through hole in the transmission case, the through hole connecting with the water passage in Al-Regib’s transmission case modified by Tokozakura since it would prevent the liquid/water from entering into Al-Regib’s electrical component as taught or suggested by Yamada.   KSR.
Indication of Allowable Subject Matter
1.	Claim 9 is allowed.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (a) Kim et al. (US 20120145512) teaches a transmission case (10, FIG. 1) comprising a manual shaft/lever (52, ¶ 32); (b) Ogawa (US 6,164,427) teaches a transmission case (1a, 1b, FIG. 1) and a manual shaft (2, FIGS. 2-3, col. 4, l. 37 et seq.); and (c) Hongawara (US 20110005891) teaches a transmission (1), a transmission case (2) and a manual shaft (41, FIG. 1).  Ibid. ¶ 28 et seq. and claims 1-8.
Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.
New Matter Objection
The objection regarding new matter is withdrawn in view of Applicant’s amendments.
Drawing and Specification Objections
The drawing and Spec. objections are respectfully maintained for the reasons set forth above.  If Applicant amends the Spec. to specifically clarify that the actuator 50 is the electrical component as submitted, the Spec. and drawing objections will be withdrawn.
35 USC 112
The rejections under 35 USC 112(a) are withdrawn in view of Applicant’s admission or submission that the actuator 50 is the electrical component (Am. p. 7).
The rejections under 35 USC 112(b) are withdrawn in view of Applicant’s remarks on p. 8 of the Am.  However, please note that "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."  Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) cited in MPEP § 2111.01.
35 USC 103
The rejections under 35 USC 103 in the prior OA are withdrawn in view of Applicant’s amendments.  Applicant’s remarks have been considered but are deemed to be moot in view of new grounds of rejections above.
Conclusion 
In view of the foregoing, the application is not in condition for allowance.
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached from Monday-Friday, 9:00 AM ET – 5:00 PM ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656